Citation Nr: 0501336	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  95-02 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension.  
	
2.  Entitlement to service connection for varicose veins.  

3.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant served on active duty from September 1943 to 
January 1946.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from August 1993 and later rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Buffalo, New York.  The RO initially denied the claims of 
service connection for hypertension, varicose veins, and 
prostate cancer.  In a December 1996 action, the Board denied 
the claims of service connection for hypertension and 
varicose veins as not well grounded, and remanded for 
development the claim of service connection for prostate 
cancer.  The appellant appealed to the Court of Veterans 
Claims (since renamed the Court of Appeals for Veterans 
Claims) (hereinafter "the Court"), which in an October 1998 
Memorandum Decision reversed the determinations that the 
claims of service connection for hypertension and varicose 
veins were not well grounded and remanded these to VA for 
adjudication on the merits.  The procedural history of this 
case is described in the December 1996 Board action, in the 
October 1998 Memorandum Decision of the Court, and in 
subsequent Board remands of June 1999 and October 2003.  A 
motion to advance this case on the Board's docket was granted 
under the authority of 38 U.S.C.A. § 7102(a) (West 2002) and 
38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  Hypertension, first shown in 1982, is not related to the 
appellant's service.  
	
2.  Varicose veins, first shown in 1991, are not related to 
the appellant's service.  

3.  Prostate cancer, first shown in 1990, is not related to 
the appellant's service, and is not related to his service 
for two days in Hiroshima, Japan, in October 1945, during 
which he was not exposed to ionizing radiation.  




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2004).  

2.  Varicose veins were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2004).  

3.  Prostate cancer was not incurred in or aggravated by 
active service, and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.311 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2004) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi , 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112 (2004) (granting motion for reconsideration 
of and vacating Pelegrini v. Principi (Pelegrini I), 17 Vet. 
App. 412 (2004)), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made before November 
9, 2000, the date the VCAA was enacted.  However, the Board 
finds any defect with respect to the VCAA notice requirement 
in this case to be harmless error for the reasons specified 
below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his claims, the RO sent him 
numerous letters informing him of the evidence necessary to 
substantiate the claim, what VA would do to assist him, and 
what he had to do to support his claim.  These letters were 
dated as early as July 1992 and as late as February 2004, 
including other letters in August 1992, September 1992, 
December 1994, February 1998, February 1999, July 1999, 
December 1999, April 2000, June 2001, and March 2003.  The RO 
also issued to the appellant a statement of the case in 
December 1993, and supplemental statements of the case in 
April 2000, March 2003, and August 2004.  These documents 
informed him of the evidence of record, the legal criteria 
for establishing service connection, and the analysis 
employed by the RO in rendering its decision.  By 
implication, it therefore informed the appellant of the 
evidence needed to substantiate the claim.  

The appellant also received the Board's December 1996 
decision and remand in this case, and the Court's October 
1998 Memorandum Decision, which impliedly informed him and 
his representative of the legal and factual deficiencies in 
his claims.  Thereafter, he received the Board's June 1999 
and October 2003 remands that informed him of the evidence 
being considered and the evidentiary questions VA was asking 
as a preview of this adjudication.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claims.  
The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claims, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claims.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA' s or 
the appellant's responsibilities with respect to the 
evidence, is required.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  Despite statements from 
the National Personnel Records Center that the appellant's 
service medical records may have been destroyed in a fire at 
that facility, the evidence of record includes the service 
medical records, including the enlistment and separation 
examinations.  The evidence also includes VA and private 
treatment records, statements from the appellant and his 
family, reports from Federal agencies regarding the 
appellant's likely exposure to radiation while briefly 
assigned to an area near Hiroshima, Japan, in October 1945, 
and documents received on multiple occasions from the 
appellant and his representative.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant; in fact, it appears that all evidence 
identified by the appellant relative to these claims has been 
obtained and associated with the claims folder.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  VA examinations were conducted in September 1999, 
which provided expert medical opinion needed in these cases.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See  38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  

II.  Analysis

Generally applicable law and regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  A veteran who has 90 
days or more of wartime service may be entitled to 
presumptive service connection of a chronic disease - 
including hypertension and malignant tumors (such as prostate 
cancer) - that becomes manifest to a degree of 10 percent or 
more within one year from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2004).  Three elements generally comprise 
a service-connection claim.  First, there must be medical 
evidence of a current disability.  Second, there must be 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury.  Third, there must be 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b) (2003); 
McCormick v. Gober, 14 Vet. App. 39 (2000); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  

For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where 
the claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
When faced with a disparity or conflict in the evidence, the 
Board generally will afford a higher degree of probative 
value to objective evidence provided by competent medical 
examiners when compared to the subjective reports of 
interested parties.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Hypertension

With respect to the claim of service connection for 
hypertension, the evidence of record shows the appellant 
currently has diagnoses of hypertension.  Private medical 
records from June 1982 to April 1992 included notations of 
specific blood pressure measurements, as follows: in November 
1987, 132/84, with hypertension controlled with medication; 
in June 1982, 120/80; in December 1987, 126/80; in October 
1988, 120/82; in December 1988, 132/82; in February 1989, 
140/80; in November 1989, 142/82; in July 1990, 124/80; in 
September 1990, 138/80; in February 1991, 120/80; in March 
1991, 145/80; in April 1991, 130/80; in April 1992, 150/70.  

The service medical records, including the enlistment 
examination of August 1943 and the separation examination in 
January 1946, are silent as to any hypertension.  The 
enlistment examination showed blood pressure measurement of 
128/82.  The separation examination noted a split first 
mitral sound, though there was no indication of hypertension, 
and the blood pressure measurement was 144/84.  

On the question of whether there is competent medical 
evidence of a relationship between the current hypertensive 
disease and the appellant's service, a private physician 
reported in an August 1992 statement that the appellant had 
hypertension controlled with medication, which the appellant 
"believes" was incurred in 1944 and 1945 in combat.  The 
physician noted the appellant had been his patient for 
12 years, since 1980.  In other words, the physician simply 
reiterated the appellant's contentions of such a 
relationship, without rendering any medical opinion 
supporting such a relationship.  A claim must be supported by 
evidence and sound medical principles, not just assertions.  
Tirpak v. Derwinski, 2 Vet. App 609, 611 (1992).  

Another private physician, a cardiologist, in July 1997 and 
November 1999 letters to another physician, reported the 
presence of hypertension.  The same physician reported his 
opinion in an October 1998 letter to the appellant that the 
hypertension may have been caused by or had its genesis in 
his service as a combat medic in World War II.  Still another 
private physician reported in a clinical record in May 2000 
that the appellant's blood pressure had been elevated on his 
exit from service and was noted by a different physician in 
1978.  It was further reported the blood pressure was 
elevated from discharge until he was seen in 1978.  Since 
this physician had seen the appellant, starting in 1987, he 
had been on medication for hypertension.  

These opinions are based on inaccurate factual premises and 
apparently on a lack of access to the entire evidentiary 
record available to VA adjudicators.  The service medical 
records are silent as to any hypertensive disorder and the 
claims file contains no evidence of such a disease until the 
late 1980s.  In contrast to these private medical reports, 
the VA examination in September 1999 revealed, based on the 
examiner's review of the claims file, including the service 
and post-service evidence described above, that at no time 
was the blood pressure deemed high enough to warrant therapy 
until the mid-1980s when he was started on medication for 
hypertension.  Since there was a period of some 35 years 
post-separation when the appellant's hypertension became 
definitive enough to require therapy, the examiner opined the 
hypertension was not a manifestation of the minimal and 
variable values that were obtained while he was in service.  

The medical opinion expressed in this VA examination, 
informed by the entire evidence available for adjudication, 
is more probative than the private medical reports that are 
based on inaccurate factual premises or on the appellant's 
lay allegations.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hypertension.  



Varicose Veins

With respect to the claim of service connection for varicose 
veins, the appellant has this disorder as shown initially by 
private clinical records in May 1991.  A private physician 
noted in a June 1992 statement that the appellant had painful 
varicose veins.  VA examination in July 1992 noted extensive 
varices of the legs.  A private physician in November 1993 
indicated the appellant had severe bilateral varicose veins 
related to the right hip disability.  In an October 1998 
report, a private physician indicated the appellant had 
superficial varicosities in the left lower extremity, but 
some on the right as well.  Review of systems revealed vein 
problems.  Private clinical records in May 2000 noted 
varicose veins.  

The service medical records, however, are silent as to any 
indication of varicose veins in service.  Indeed, the 
enlistment examination in August 1943 reported no varicose 
veins and the separation examination in January 1946 
specifically reported a normal varicose veins clinical 
evaluation.  

As to the critical element of whether there is competent 
medical evidence of a nexus between the current varicose 
veins first shown in May 1991 and the appellant's service 
ending in January 1946, VA examination in September 1999 
indicated the appellant had varicose veins on both lower 
extremities, more pronounced on the left.  The examiner 
remarked it was not possible to comment on the etiology of 
the varicose veins, as the examiner had no way of knowing the 
appellant's medical condition in service.  It was not 
indicated the claims file was available for review in 
conjunction with the examination, which would have shown the 
lack of any findings of varicose veins in the service medical 
records and the lack of any complaints or treatment for the 
disorder after service and until May 1991.  The examiner 
indicated the appellant told him his service medical records 
burned in a fire, though the appellant's spouse showed the 
examiner a copy of the discharge examination showing no 
varicose veins in January 1946.  

In contrast to the VA examination, private clinical records 
in May 2000 noted varicose veins since World War II.  The 
physician noted he had only seen the appellant since 1987, 
but the "history is clear and consistent" that the varicose 
veins either started with or were exacerbated by his World 
War II combat experience.  The source of that history must be 
the appellant, for there is no indication the physician had 
access to the claims file or the service medical records 
showing no varicose veins in service or the post-service 
medical records showing no varicose veins until May 1991, 
more than 45 years after service.  

While the appellant sincerely believes that there is a causal 
relationship between his current varicose veins and his 
military service, his statements are contradicted by the 
medical record, which finds no such relationship.  It is the 
province of trained health care professionals to enter 
conclusions that require medical expertise, such as the 
diagnosis of a disability or an opinion as to the etiology of 
that disability.  In this case, the appellant's evidentiary 
assertions regarding the relationship between any current 
physical findings and his service are found to be inherently 
incredible when viewed in the context of the total record.  
While the appellant may be competent to offer evidence 
regarding symptoms, see Savage v. Gober, 10 Vet. App. 489 
(1997), he is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
physical findings to any particular event or period of time.  
Thus, his contentions in this regard have no probative value.  
An appropriate medical expert must identify such a 
relationship, which involves a medical diagnosis (and nexus 
to service).  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  A 
claim must be supported by evidence and sound medical 
principles, not just assertions.  Tirpak, 2 Vet. App at 611.  

The medical opinion expressed in the VA examination, informed 
by the entire evidence available for adjudication, is more 
probative than the private medical reports that are based on 
inaccurate factual premises or on the appellant's lay 
allegations.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for varicose veins.  



Prostate cancer

The appellant underwent a radical prostectomy in 1990.  He 
claims that the prostate cancer he developed after service is 
related to his brief service in or near Hiroshima in October 
1945, approximately two months after the detonation of an 
atomic bomb over that city.  Given these allegations, service 
connection for a disability claimed to be attributable to 
radiation exposure during service can be accomplished in 
three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).  

First, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under 38 U.S.C.A. § 1112(c)(3) (West 
2002) and 38 C.F.R. § 3.309(d)(3) (2004).  In applying this 
statutory presumption, there is no requirement for 
documenting the level of radiation exposure.  The diseases 
referred to in the regulation are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
salivary gland, cancer of the urinary tract, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 C.F.R. § 3.309(d)(2) 
(2004).  

Finally, other "radiogenic" diseases listed under 38 C.F.R. 
§ 3.311(b)(2) (2004), found five years or more after service 
(for most of the listed diseases) in an ionizing radiation 
exposed veteran may also be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  "Radiogenic diseases" under this 
regulation include the following: all forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia (manifest at 
any time after exposure), thyroid cancer, breast cancer, lung 
cancer, bone cancer (manifest within 30 years after 
exposure), liver cancer, skin cancer, esophageal cancer, 
stomach cancer, colon cancer, pancreatic cancer, kidney 
cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts (manifest 
six months or more after exposure), non-malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors 
of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b) (2004).  
Other claimed diseases may be considered radiogenic if the 
claimant has cited or submitted competent scientific or 
medical evidence that supports that finding.  38 C.F.R. 
§ 3.311(b)(4) (2004).  

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest five years or more after exposure, the 
claim will be referred to the Under Secretary for Benefits 
for further consideration in accordance with 38 C.F.R. § 
3.311(c) (2004).  When such a claim is forwarded for review, 
the Under Secretary for Benefits shall consider the claim 
with reference to 38 C.F.R. § 3.311(e) (2004) and may request 
an advisory medical opinion from the Under Secretary of 
Health.  38 C.F.R. § 3.311(b), (c)(1) (2004).  The medical 
adviser must determine whether sound scientific and medical 
evidence supports a conclusion that it is "at least as 
likely as not" that the disease resulted from in-service 
radiation exposure or whether, under section 3.311(c)(1)(ii), 
there is "no reasonable possibility" that the disease 
resulted from in-service radiation exposure.  

In this case, prostate cancer is not listed in section 
3.309(d), but is listed in section 3.311 (b)(2)(i).  There 
is, though, no indication the appellant was exposed to 
ionizing radiation as a result of participation in the 
occupation of Hiroshima.  This point is crucial, for the 
claim of service connection for prostate cancer can only be 
sustained under the criteria of section 3.311 if there is 
evidence the appellant was exposed to ionizing radiation as a 
result of participation in the occupation of Hiroshima, 
Japan, from September 1945 until March 1946.  

In a February 1998 letter, the Defense Special Weapons Agency 
reported that historical records confirm the appellant was a 
member of the American occupation forces in Japan during 
World War II.  While assigned to the medical detachment of an 
infantry division, the report indicated he was present in the 
VA-defined Hiroshima area from October 22 to 23, 1945.  The 
agency noted that a scientific dose reconstruction indicated 
the maximum possible radiation dose that might have been 
received by any individual who was at Hiroshima for the full 
duration of the American occupation (September 1945 to March 
1946) was less than one rem, which did not mean that any 
individual approached that level of exposure.  In fact, the 
agency concluded, it is probable the great majority of 
servicemen assigned to the Hiroshima occupation forces 
received no radiation exposure whatsoever, and that the 
highest dose received by anyone was a few tenths of a 
millirem.  

In a February 2003 letter to the RO, the Defense Threat 
Reduction Agency reported that historical records confirm the 
appellant was a member of the American occupation forces in 
Japan during World War II.  While assigned to the medical 
detachment of an infantry division, he was present in the VA-
defined Hiroshima area from October 22 to 23, 1945.  This 
agency reported that a scientific dose reconstruction 
indicated he would have received a most probable dose of 0.0 
rem gamma, with an upper bound of 0.0 rem gamma.  The agency 
concluded the appellant had no potential for neutron 
exposure, since his unit was not a Hiroshima at the time of 
detonation, and that his 50-year committed dose equivalent to 
the prostate was 0.0 rem.  

These agencies were able to confirm the appellant's presence 
in Hiroshima, Japan, for at most two days in October 1945.  
Presumably soon thereafter, he and his unit, after extensive 
combat in the Southwest Pacific Theater of Operations, sailed 
for the United States and discharge in January 1946.  The 
appellant asserts this brief service in Hiroshima satisfies 
the criteria of section 3.311.  However, the February 1998 
report of the Defense Special Weapons Agency and the February 
2003 report of the Defense Threat Reduction Agency reveal 
essentially no meaningful exposure to ionizing radiation from 
this brief exposure.  Thus, even though the appellant was at 
Hiroshima for a small part of the occupation, any exposure 
was insignificant.  Service connection for prostate cancer 
under the provisions of section 3.311 cannot be sustained.  

Nonetheless, the appellant maintains there was sufficient 
exposure to establish a causal connection.  He submitted a 
February 1997 report, wherein a private physician indicated 
it was "possible" the appellant's "four months of A-bomb 
radiation ionization exposure was the genesis of your 
prostate cancer."  This is clearly based on comments made to 
the physician by the appellant as to his service history, a 
history that is inaccurate in light of the agency documents 
showing service for not more than two days in Hiroshima.  
Moreover, the physician indicated only that it was 
"possible" such exposure to ionizing radiation (if it 
occurred) was the etiologic cause of the prostate cancer 
first found more than 45 years later.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for prostate cancer.  







	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for hypertension is denied.  

Service connection for varicose veins is denied.  

Service connection for prostate cancer is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


